DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 13 January 2021 has been entered. 

Remarks
This action is in response to the applicant’s claims filed 13 January 2021, which is in response to the USPTO office action mailed 13 October 2020. Claims 1, 33 and 39 are amended. Claims 1-25 are cancelled. Claims 26-45 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 26-45, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,019,457. Although the claims at issue are not the claims of the instant application are merely a broader version of the claims in the ‘457 patent. 

Claim Rejections -35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Ganesh et al., US 20100278446 A1 (hereinafter “Ganesh” – as cited in the applicant’s IDS filed 7 June 2018) in view of Kapoor et al., US 20100281004 A1 (hereinafter “Kapoor”) in further view of Gajic, US 20130332484 A1 (hereinafter “Gajic”).

Claim 26: Ganesh teaches a system, comprising:
one or more computing devices comprising one or more hardware processors, the one or more computing devices configured to implement program instructions that are executed by the one or more hardware processors to implement (Ganesh, [Fig. 7], [0089] note FIG. 7 is a block diagram that illustrates a computer system 700 upon which an embodiment of the invention may be implemented):
a read module (Ganesh, [0068] not obtaining tabular data, [0069] note 	a request; i.e. the examiner recognizes the portion of computer system 700 which obtains tabular data is a read module);
(Ganesh, [0069] note assume that a request is made for the names associated with rows R1 to R10 of table 200; i.e. the examiner recognizes the portion of computer system 700 which requests data be obtained is a query engine);
a compressed size of multi-level compressed data stored in a stored portion of data, wherein the compressed size is indicated by metadata for the stored portion of data (Ganesh, [Fig. 6] note 602, [0037] note the metadata that describes the organization of tabular data within a compression unit is stored in a header within the compression unit, and includes both an uncompressed header portion 600 and a compressed header portion 630, as illustrated in FIG. 6, [0038] note the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed); and
a secondary decompression engine to decompress the read multi-level compressed data according to a secondary compression technique; a primary decompression engine to decompress the secondary decompressed data according to a primary compression technique to produce decompressed data  (Ganesh, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding; i.e. the examiner recognizes the portion of computer system 700 which performs the first chronological decompression is a secondary decompression engine, and the portion of computer system 700 which performs the second chronological decompression is a first decompression engine); and
a query engine to provide the decompressed data to service the query (Ganesh, [0069] note Compressed section 314 may then be uncompressed to obtain the names).

However, Kapoor teaches in response to receipt of an indication of a query: determine an amount of data to be read from a stored portion of data; and direct the read module to read the determined amount of multi-level compressed data from the stored portion (Kapoor, [0062] note FIG. 2 illustrates a data block 220 in which is stored a complete compression unit 200, [0065] note data blocks 120 and 130, data block 220 comprises a data block header 225 in which is stored various metadata to assist a database server in interpreting the data in data block 220, [0080] note the types of metadata that may be useful to store in a compression unit row header, [0136] note compression unit 300 may comprise compressed data for a table comprising columns 1-30. A database server may receive a request for access to columns 6-14 of the table. Data block row 321 may include a compression unit row header indicating that compression unit is divided into three portions: portion 300a of size 7000 bytes, portion 300b, also of size 7000 bytes, and portion 300c, of size 5000 bytes. To determine which portions comprise columns 6-14, the database server may read the compression unit header for compression unit 300, which may be stored as uncompressed data in portion 300a. Based on a directory in this header, the database server may determine that the compressed data for columns 6-14 is stored at an offset of 6000 bytes, and is 4000 bytes in size. Consequently, the database server may determine that it only needs to read bytes 6000-9999 of the compression unit. Based on the compression unit row header, the database server knows that these bytes are stored in portions 300a and 300b. The database server thus decompresses only portions 300a and 300b, without decompressing portion 300c).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh with decompression of Kapoor according to known (Kapoor, [0132]).
Ganesh and Kapoor do not explicitly teach a plurality of nodes. 
However, Gajic teaches this (Gajic, [Fig. 4], [0038] note FIG. 4 is a schematic diagram illustrating a data warehouse database system 400 according to aspects of the present disclosure. The system includes a dataset distributed over a number of nodes 108 within a cluster 106, [0039] note query parser 402 receives query commands and initiates data gathering tasks based on the commands, [0040] note In order for the query parser 402 to extract the data from the distributed nodes 108 within the cluster 106, the query parser 402 requests a connection from the cluster manager 404, [0041] note a designated proxy resource, which may be the cluster manager 404, establishes communications based on the connection list and relays commands between the query parser 402 and the designated nodes 108).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the data compression system of Ganesh and Kapoor with the data warehouse system of Gajic according to known methods (i.e. compressing data stored in a data warehouse database system). Motivation for doing so is that this offers improved fault tolerance (Gajic, [0064]).

Claim 27: Ganesh, Kapoor and Gajic teach the system of claim 26, further comprising program instructions that are executed by the one or more hardware processors to implement a write module to:
calculate compressed sizes of multi-level data stored in portions of data; and update the metadata for the portions of data to indicate the compressed sizes of the multi-level compressed data stored in the portions of the data (Ganesh, [0038] note in FIG. 6, the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed; i.e. the examiner recognizes the portion of computer system 700 that stores the “compressed size” information is a write module).

Claim 28: Ganesh, Kapoor and Gajic teach the system of claim 27, further comprising program instructions that are executed by the one or more hardware processors to cause the write module to update metadata for the stored portion of data to identify the primary compression technique applied to the data to be stored in the stored portion of data and the secondary compression technique applied to the compressed data (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300).

Claim 29: Ganesh, Kapoor and Gajic teach the system of claim 26, wherein:
the secondary decompression engine comprises a system decompression engine and the secondary compression technique comprises a system compression technique, program instructions are executed by the one or more hardware processors to cause the system decompression engine to perform said decompress the multi-level compressed data according to a system compression technique that is different from the primary compression technique upon reading the multi-level compressed data from the portions of data in storage, the read module comprises the system decompression engine, and (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding, [0069] note to obtain the names, the compressed section 104 would be decompressed. Once decompressed, the contained unit information within compressed section 104 can be read to determine that column B is stored in compression unit 310. The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed to obtain the names).

Claim 30: Ganesh, Kapoor and Gajic teach the system of claim 29, further comprising program instructions that are executed by the one or more hardware processors to identify the system compression technique based on the metadata for the stored portion (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300, [0069] note The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed).

Claim 32: Ganesh, Kapoor and Gajic teach the system of claim 26, wherein:
the one or more of the nodes of the plurality of nodes are one or more compute nodes of a data warehouse cluster, a different node of the plurality of nodes is a leader node of the data warehouse cluster, and the leader node is to send one or more queries directed to the one or more compute nodes (Gajic, [Fig. 4], [0038] note FIG. 4 is a schematic diagram illustrating a data warehouse database system 400 according to aspects of the present disclosure. The system includes a dataset distributed over a number of nodes 108 within a cluster 106, [0039] note query parser 402 receives query commands and initiates data gathering tasks based on the commands, [0040] note In order for the query parser 402 to extract the data from the distributed nodes 108 within the cluster 106, the query parser 402 requests a connection from the cluster manager 404).

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh, Kapoor and Gajic in further view of Marwah et al., US 20100281079 A1 (hereinafter “Marwah” – as cited in the applicant’s IDS filed 7 June 2018).

Claim 31: Ganesh, Kapoor and Gajic do not explicitly teach the system of claim 26, further comprising program instructions that are executed by one or more hardware processors to implement a compression selector to: receive an indication of a user-selected compression technique; and select a 
However, Marwah teaches this (Marwah, [Fig. 2], [0025] note the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer. For example, in one embodiment, users are able to specify, for a given set of data, a "balance point" along the spectrum between "maximum performance" and "maximum compression". The point thus selected is used by the compression analyzer in a variety of ways. For example, in one embodiment, the compression analyzer uses the user-specified balance point to determine which of the available compression techniques qualify as "candidate techniques" for the given set of data).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh, Kapoor and Gajic with the user selected compression balance point of Marwah according to known methods (i.e. allowing a user to specify a balance point, which is used to select various compression techniques) yielding predictable results; this allows a user to choose an optimal balance between maximizing system performance and compression.

Claims 33-37, 39-43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Kapoor.

Claim 33: Ganesh teaches a method, comprising:
performing, by one or computing devices  (Ganesh, [Fig. 7], [0089] note FIG. 7 is a block diagram that illustrates a computer system 700 upon which an embodiment of the invention may be implemented):
(Ganesh, [0069] note assume that a request is made for the names associated with rows R1 to R10 of table 200; i.e. the examiner interprets that a request reads on a query, [0067] note The recursive nature of compression units allows tabular data to be compressed at each of many levels. For example, within a bottom-level compression unit, data may be compressed using run-length encoding. That bottom-level compression unit may be a child of an intermediate-level compression unit that compresses the bottom-level compression unit (and everything else in its compressed section) using LZO compression. That intermediate-level compression unit may be a child of a top-level compression unit that compresses the intermediate-level compression unit (and everything else in its compressed section) using BZIP2 compression; i.e. multi-level compressed data),
wherein a compressed size of the multi-level compressed data stored in the stored portion of the data is indicated in metadata for the stored portion of the data (Ganesh, [Fig. 6] note 602, [0037] note the metadata that describes the organization of tabular data within a compression unit is stored in a header within the compression unit, and includes both an uncompressed header portion 600 and a compressed header portion 630, as illustrated in FIG. 6, [0038] note the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed);
decompressing the multi-level compressed data according to a secondary compression technique; decompressing the secondary decompressed data according to a primary compression technique to produce decompressed data (Ganesh, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding); and
(Ganesh, [0069] note Compressed section 314 may then be uncompressed to obtain the names).
Ganesh does not explicitly teach subsequent to receiving the indication of the query: determining an amount of data to be read from the stored portion of the data according to the compressed size of the multi-level data indicated in the metadata, and reading the determined amount of multi-level compressed data from the stored portion of the data;
However, Kapoor teaches this (Kapoor, [0062] note FIG. 2 illustrates a data block 220 in which is stored a complete compression unit 200, [0065] note data blocks 120 and 130, data block 220 comprises a data block header 225 in which is stored various metadata to assist a database server in interpreting the data in data block 220, [0080] note the types of metadata that may be useful to store in a compression unit row header, [0136] note compression unit 300 may comprise compressed data for a table comprising columns 1-30. A database server may receive a request for access to columns 6-14 of the table. Data block row 321 may include a compression unit row header indicating that compression unit is divided into three portions: portion 300a of size 7000 bytes, portion 300b, also of size 7000 bytes, and portion 300c, of size 5000 bytes. To determine which portions comprise columns 6-14, the database server may read the compression unit header for compression unit 300, which may be stored as uncompressed data in portion 300a. Based on a directory in this header, the database server may determine that the compressed data for columns 6-14 is stored at an offset of 6000 bytes, and is 4000 bytes in size. Consequently, the database server may determine that it only needs to read bytes 6000-9999 of the compression unit. Based on the compression unit row header, the database server knows that these bytes are stored in portions 300a and 300b. The database server thus decompresses only portions 300a and 300b, without decompressing portion 300c).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh with decompression of Kapoor according to known (Kapoor, [0132]).

Claim 34: Ganesh and Kapoor teach the method of claim 33, further comprising:
calculating compressed sizes of multi-level data stored in portions of data; and updating the metadata for the portions of data to indicate the compressed sizes of the multi-level compressed data stored in the portions of the data (Ganesh, [0038] note in FIG. 6, the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed).

Claim 35: Ganesh and Kapoor teach the method of claim 33, the method further comprising:
updating metadata for the stored portions of data to identify: the primary compression technique applied to the data to be stored in the stored portion of data, and the secondary compression technique applied to the compressed data (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300).

Claim 36: Ganesh and Kapoor teach the method of claim 33, wherein the secondary compression technique comprises a system compression technique; and where said decompressing the read multi-level compressed data according to the secondary compression technique comprises decompressing the read multi-level compressed data according to a system compression technique that is different from the primary compression technique upon reading the multi-level compressed data from the portions of data in storage, wherein said decompressing the read multi-level compressed data according to the secondary compression technique comprises automatically directing a system decompression engine to decompress the read multi-level compressed data according to the system compression technique upon the multi-level compressed data being read from the stored portion of data in storage (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding, [0069] note to obtain the names, the compressed section 104 would be decompressed. Once decompressed, the contained unit information within compressed section 104 can be read to determine that column B is stored in compression unit 310. The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed to obtain the names).

Claim 37: Ganesh and Kapoor teach the method of claim 36, the method further comprising:
(Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300, [0069] note The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed).

Claim 39: Ganesh teaches a non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices implement:
receiving an indication of a query directed to multi-level compressed data stored in a stored portion of data (Ganesh, [0069] note assume that a request is made for the names associated with rows R1 to R10 of table 200; i.e. the examiner interprets that a request reads on a query, [0067] note The recursive nature of compression units allows tabular data to be compressed at each of many levels. For example, within a bottom-level compression unit, data may be compressed using run-length encoding. That bottom-level compression unit may be a child of an intermediate-level compression unit that compresses the bottom-level compression unit (and everything else in its compressed section) using LZO compression. That intermediate-level compression unit may be a child of a top-level compression unit that compresses the intermediate-level compression unit (and everything else in its compressed section) using BZIP2 compression; i.e. multi-level compressed data),
(Ganesh, [Fig. 6] note 602, [0037] note the metadata that describes the organization of tabular data within a compression unit is stored in a header within the compression unit, and includes both an uncompressed header portion 600 and a compressed header portion 630, as illustrated in FIG. 6, [0038] note the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed);
decompressing the multi-level compressed data according to a secondary compression technique; decompressing the secondary decompressed data according to a primary compression technique to produce decompressed data (Ganesh, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding); and
providing the decompressed data to service the query (Ganesh, [0069] note Compressed section 314 may then be uncompressed to obtain the names).
Ganesh does not explicitly teach subsequent to receiving the indication of the query: determining an amount of data to be read from the stored portion of the data according to the compressed size of the multi-level data indicated in the metadata, and reading the determined amount of multi-level compressed data from the stored portion of the data.
However, Kapoor teaches this (Kapoor, [0062] note FIG. 2 illustrates a data block 220 in which is stored a complete compression unit 200, [0065] note data blocks 120 and 130, data block 220 comprises a data block header 225 in which is stored various metadata to assist a database server in interpreting the data in data block 220, [0080] note the types of metadata that may be useful to store in a compression unit row header, [0136] note compression unit 300 may comprise compressed data for a table comprising columns 1-30. A database server may receive a request for access to columns 6-14 of the table. Data block row 321 may include a compression unit row header indicating that compression unit is divided into three portions: portion 300a of size 7000 bytes, portion 300b, also of size 7000 bytes, and portion 300c, of size 5000 bytes. To determine which portions comprise columns 6-14, the database server may read the compression unit header for compression unit 300, which may be stored as uncompressed data in portion 300a. Based on a directory in this header, the database server may determine that the compressed data for columns 6-14 is stored at an offset of 6000 bytes, and is 4000 bytes in size. Consequently, the database server may determine that it only needs to read bytes 6000-9999 of the compression unit. Based on the compression unit row header, the database server knows that these bytes are stored in portions 300a and 300b. The database server thus decompresses only portions 300a and 300b, without decompressing portion 300c).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh with decompression of Kapoor according to known methods (i.e. decompressing a portion of data based on its size). Motivation for doing so is that a database server may utilize compression units more efficiently by avoiding decompression of compression unit portions that do not comprise data to which the database server requires access (Kapoor, [0132]).

Claim 40: Ganesh and Kapoor teach the non-transitory, computer-readable storage medium of claim 39, further comprising program instructions that when executed by the one or more computing devices further implement:
calculating compressed sizes of multi-level data stored in portions of data; and updating the metadata for the portions of data to indicate the compressed sizes of the multi-level compressed data (Ganesh, [0038] note in FIG. 6, the initial "length" field 602 stores metadata that indicates the compressed size of the compression unit. In this context, the "compressed size" means the amount of storage occupied by the compression unit before any data contained there is decompressed).

Claim 41: Ganesh and Kapoor teach the non-transitory, computer-readable storage medium of claim 39, further comprising program instructions that when executed by the one or more computing devices further implement:
updating metadata for the stored portions of data to identify: the primary compression technique applied to the data to be stored in the stored portion of data, and the secondary compression technique applied to the compressed data (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300).

Claim 42: Ganesh and Kapoor teach the non-transitory, computer-readable storage medium of claim 39, wherein the secondary compression technique comprises a system compression technique; and
where to perform said decompressing the read multi-level compressed data according to the secondary compression technique, program instructions when executed by the one or more computing devices further implement: decompressing the read multi-level compressed data according to a system (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit, [0068] note To obtain tabular data, the various compression operations have to be undone in reverse chronological order. In the example given above, the data must be decompressed using BZIP2 decompression, then decompressed using LZO decompression, and then uncompressed using run-length decoding, [0069] note to obtain the names, the compressed section 104 would be decompressed. Once decompressed, the contained unit information within compressed section 104 can be read to determine that column B is stored in compression unit 310. The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed to obtain the names).

Claim 43: Ganesh and Kapoor teach the non-transitory, computer-readable storage medium of claim 42, further comprising program instructions that when executed by the one or more computing devices further implement:
identifying the system compression technique in the metadata for the stored portion (Ganesh, [0051] note The compression algorithm used to compress the compressed section of a compression unit is distinct from any compression that may be applied by any parent compression unit, and from any compression that may be applied by any child compression unit. For example, the header of compression unit 100 may indicate that compression technique X was used to compress compressed section 104 of compression unit 100. The header of compression unit 300 may indicate that compression technique Y was used to compress compressed section 304 of compression unit 300, [0069] note The pointer to compression unit 310 is follow to find the header for compression unit 310. The header, which is stored in uncompressed section 312, contains metadata that indicates how compressed section 314 was compressed. Compressed section 314 may then be uncompressed).

Claim 45: Ganesh and Kapoor teach the non-transitory, computer-readable storage medium of claim 39, wherein the multi-level compressed data is stored in a columnar database table and one or more of the compression techniques are implemented by one or more column-specific compression engines that apply a column-specific compression technique to data stored in portions of data for that specific column of the columnar database table (Ganesh, [0021] note metadata for a compression unit may indicate, for example, whether the data within the compression unit is stored in row-major or column major-format (or some combination thereof), the order of the columns within the compression unit (which may differ from the logical order of the columns dictated by the definition of their logical container), a compression technique for the compression unit, the child compression units (if any), etc; i.e. the examiner interprets column-major format reads on a columnar database table).

Claims 38 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh and Kapoor in further view of Marwah.

Claim 38: Ganesh and Kapoor do not explicitly teach the method of claim 33, the method further comprising: receiving an indication of a user-selected compression technique; and selecting a 
However, Marwah teaches this (Marwah, [Fig. 2], [0025] note the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer. For example, in one embodiment, users are able to specify, for a given set of data, a "balance point" along the spectrum between "maximum performance" and "maximum compression". The point thus selected is used by the compression analyzer in a variety of ways. For example, in one embodiment, the compression analyzer uses the user-specified balance point to determine which of the available compression techniques qualify as "candidate techniques" for the given set of data).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh and Kapoor with the user selected compression balance point of Marwah according to known methods (i.e. allowing a user to specify a balance point, which is used to select various compression techniques) yielding predictable results; this allows a user to choose an optimal balance between maximizing system performance and compression.

Claim 44: Ganesh and Kapoor do not explicitly teach the non-transitory, computer-readable storage medium of claim 39, further comprising program instructions that when executed by the one or more computing devices further implement: receiving an indication of a user-selected compression technique; and selecting a column-specific compression engine capable of performing the user- selected compression technique as the primary compression engine from a plurality of available compression engines.
However, Marwah teaches this (Marwah, [Fig. 2], [0025] note the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer. For example, in one embodiment, users are able to specify, for a given set of data, a "balance point" along the spectrum between "maximum performance" and "maximum compression". The point thus selected is used by the compression analyzer in a variety of ways. For example, in one embodiment, the compression analyzer uses the user-specified balance point to determine which of the available compression techniques qualify as "candidate techniques" for the given set of data).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the compression units of Ganesh and Kapoor with the user selected compression balance point of Marwah according to known methods (i.e. allowing a user to specify a balance point, which is used to select various compression techniques) yielding predictable results; this allows a user to choose an optimal balance between maximizing system performance and compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165